Citation Nr: 1811890	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to a neck disability.

3.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a neck disability.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbar spondylosis.

5.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

 6. Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.

7.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision.  The RO, in pertinent part, awarded service connection for lumbar spondylosis and assigned a 10 percent rating effective July 2011.  The same decision denied service connection for neck injury and bilateral upper extremity radiculopathy.  

The Veteran presented testimony before the undersigned in December 2017; the transcript has been associated with the electronic record. 

In July 2014, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective July 2011.  The same decision continued 10 percent disabling ratings for right and left lower extremity radiculopathy and denied entitlement to TDIU.  The Veteran expressed disagreement (NOD) with the initial 30 percent rating assigned for PTSD, the continued 10 percent ratings for bilateral lower extremity radiculopathy, and denial of TDIU.  See VA Form 9 filed in August 2014.  In October 2014, the RO sent a letter to the Veteran asking if he was submitting a NOD for the rating decision dated July 24, 2014.  The Veteran responded in October 2014 and indicated that he was "indeed filing a NOD."  The Board takes limited jurisdiction of claims pertaining to the initial 30 percent rating assigned for PTSD and the continued 10 percent ratings for bilateral lower extremity radiculopathy, for corrective action pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  

With regard to the July 2014 denial of entitlement to TDIU, during the December 2017 Board hearing, the Veteran raised the issue of entitlement to TDIU as it pertains to his lumbar spine disability.  The Veteran does not have to perfect an appeal on the issue of TDIU to secure appellate review by the Board, as it is part of his claim for increase for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before a final determination may be made on the issues of a higher initial rating for lumbar spondylosis, entitlement to TDIU, and service connection for a neck disability and radiculopathy of the bilateral upper extremities.    

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent a VA examination to assess the severity of his lumbar spondylosis in April 2013, over four years ago.  Moreover, during his December 2017 Board hearing, the Veteran testified that his back had worsened in severity, to include increased pain and less movement.  BVA Transcript at 4.  VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2013 and he has testified that the lumbar spondylosis has worsened in severity, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board additionally notes that subsequent to the April 2013 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met.  

The Board further finds that the evidence is insufficient to render a decision on the issue of TDIU.  In this regard, the Board notes the Veteran is service connected for PTSD, lumbar spondylosis, radiculopathy of the bilateral lower extremities, and left sided hearing loss disability.  An examination is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether the Veteran is unemployable.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination in connection with his claims of service connection for neck disability and bilateral upper extremity radiculopathy.  The Veteran testified that he injured his neck at the same time he injured his back, for which service connection is currently in effect.  BVA Transcript at 12.  The Veteran further testified that he hurt his neck when forced to box an entire platoon, riding over unpaved roads in Korea, and from altercations while performing duties as a military policeman (MP).  BVA Transcript at 13.   His service personnel records confirm his military occupational specialty was as an MP and he served in Korea.  The Board finds that a VA examination is necessary to determine the etiology of the claimed neck and bilateral upper extremity conditions.  McClendon, supra.  

It also appears the appellate record is incomplete.  The Veteran testified that he sought current treatment at the VA medical center (VAMC).  The Veteran additionally testified that he had magnetic resonance imaging (MRI) studies in May 2017 and an electromyography (EMG) in November 2017.  The most recent outpatient treatment records associated with the virtual record are dated in March 2014.  The Board will remand to obtain the outstanding records.  See 38 C.F.R. § 3.159 (c)(2) (2017).

The Board notes the Veteran did submit a copy of the May 2017  lumbar and cervical spine MRI reports prior to the matters being certified to the Board in January 2018; however, the RO has not considered this evidence and there is no waiver of the RO's initial consideration of such evidence.  Therefore, a remand is required so that the AOJ may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304.

As noted in the Introduction, in July 2014, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation.  The same decision continued 10 percent disabling ratings for right and left lower extremity radiculopathy.  In pertinent part, the Veteran expressed disagreement with the initial 30 percent rating assigned for PTSD and the continued 10 percent ratings for right and left lower extremity radiculopathy.  See VA Form 9 filed in August 2014; see also October 2014 response.  The RO did not responsively issue a statement of the case on that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial rating in excess of 30 percent for PTSD and evaluations in excess of 10 percent for right and left lower extremity radiculopathy.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure any outstanding, relevant VA medical records, to include those dated from March 2014 to the present and a copy of the November 2017 EMG.  All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide negative responses if no records are available.  

2.  After receipt of all additional treatment records, the Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spondylosis.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  

(i) The examiner must determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) The examiner must also specifically state whether there is any intervertebral disc syndrome and if so, state the total duration of incapacitating episodes.  

(iv) The examiner must also indicate whether there are any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment.

(v) The examiner must also offer an opinion on the effect that the Veteran's service-connected lumbar spine disability, would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected lumbar spine disability, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected lumbar spine disability, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that his service-connected lumbar spine disability, by itself or in combination with his other service-connected disabilities, cause him to be unable to obtain or retain substantially gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's claimed neck disability and bilateral upper extremity radiculopathy.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the electronic record was reviewed.  All indicated tests and studies should be completed.

Neck Disability: The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed neck disability had its onset during active service or is any way related to his active duty service, to include his contentions that he hurt his neck in the same incident when he hurt his back, when forced to box an entire platoon, riding over unpaved roads in Korea, and from altercations while performing duties as an MP.   

Bilateral upper extremity radiculopathy: The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral upper extremity/cervical radiculopathy, had its clinical onset during active service or is in any way related to his active duty service or proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's neck disability.  

The Veteran's statements regarding the history of in-service injury, the objective medical from his military service,  post service medical records, and any other pertinent clinical findings of record, must be considered and discussed.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of an initial rating in excess of 30 percent for PTSD and evaluations in excess of 10 percent for right and left lower extremity radiculopathy, is necessary.  38 C.F.R. § 19.26 (2017).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).  If the Veteran perfects the appeal as to this issue, the issue must be returned to the Board for appellate review, if otherwise in order.

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




